Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.1 Page 1 of 7



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
     Telephone: (630) 575-8181
 4   Facsimile: (630) 575-8188
     Email: alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9

10    BIANCA A. CHAPMAN,                            Case No. '21CV0006 JLS KSC
11                      Plaintiff,                  COMPLAINT FOR DAMAGES
12           v.                                     1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                  §1692 ET SEQ.
      FIRST NATIONAL COLLECTION
14    BUREAU, INC.,                                 2. VIOLATION OF THE ROSENTHAL FAIR
                                                    DEBT COLLECTION PRACTICES ACT,
15                      Defendant.                  CAL. CIV. CODE §1788 ET SEQ.
16                                                  DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes BIANCA A. CHAPMAN (“Plaintiff”), by and through the undersigned
20
     attorney, complaining as to the conduct of FIRST NATIONAL COLLECTION BUREAU, INC.
21
     (“Defendant”), as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.

27
                                       JURISDICTION AND VENUE
28
                                                     1
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.2 Page 2 of 7



 1       2. This action arises under and is brought pursuant to the FDCPA Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Southern District of California and a substantial portion the events or omissions giving rise

 8   to the claims occurred within the Southern District of California.

 9                                                  PARTIES
10
         4. Plaintiff is a consumer and a natural person over-the-age of 18 residing within the Southern
11
     District of California.
12
         5.   Defendant is a collection company. Defendant is incorporated in the State of Nevada and
13
      maintains its principal place of business at 50 West Liberty Street, Suite 250, Reno, Nevada 89501.
14

15       6. Defendant acted through its agents, employees, officers, members, directors, heirs,

16   successors, assigns, principals, trustees, sureties, subrogees, third-party contractors, representatives
17   and insurers at all times relevant to the instant action.
18
                                   FACTS SUPPORTING CAUSES OF ACTION
19
         7. The instant action arises out of Defendant’s attempts to collect upon a purportedly
20
     outstanding consumer debt (“subject debt”) said to be owed by Plaintiff.
21

22       8. The subject debt stems from purportedly past due payments Plaintiff is said to owe in

23   connection with a Wells Fargo Bank, N.A. (“Wells Fargo”) account Plaintiff used for personal

24   purposes.
25       9. On information and belief, Defendant acquired the collection rights to the subject debt after
26
     it was in default.
27

28
                                                         2
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.3 Page 3 of 7



 1      10. On or about November 4, 2020, Defendant sent or caused to be sent to Plaintiff a collection
 2   letter seeking collection of the subject debt.
 3
        11. The collection letter represents that the “Total Due” of the subject debt totals $4,371.19.
 4
        12. The collection letter provides no further information about the balance of the subject debt
 5
     other than to list the total balance said to be owed.
 6

 7      13. Plaintiff was confused as to how the total balance of the subject debt totaled the amount

 8   represented in Defendant’s collection letter, as she did not recall ever owing such amount.

 9      14. Upon information and belief, Defendant’s articulation of the balance of the subject debt
10
     comprises amount additional to principal and interest, including various fees that would have
11
     purportedly been incurred throughout Defendant’s attempts to collect upon the subject debt.
12
        15. Thus, the $4,371.19 represented as being total balance of the subject debt comprises some
13
     other charges additional to the principal amount Plaintiff is said to owe in connection with the
14

15   subject debt.

16      16. As Fields vv. Wilber, 383 F.3d 562 (7th Cir. 2004) instructs, debt collectors run afoul of
17   multiple provisions of the FDCPA when they send a consumer a collection letter attempting to
18
     collect a balance which comprises both principal and some other sort of charges, yet fails to itemize
19
     the charges additional to principal which comprise the overall balance of a particular debt.
20
        17. Defendant’s failure to itemize the subject debt in a manner informing Plaintiff of the discrete
21

22   portions of the debt comprising the overall balance deceived and misled Plaintiff as to the extent of

23   any purported liability in connection with the subject debt, as she was confused and left wondering

24   the nature and extent of her overall liability on the subject debt, given Defendant’s failure to clearly
25   explain the nature of the subject debt and the various additional charges that now comprise the total
26
     balance.
27

28
                                                         3
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.4 Page 4 of 7



 1      18. Confused and concerned by the nature of Defendant’s collection letter, Plaintiff lost time
 2   addressing Defendant’s deceptive and misleading collection communication and suffered
 3
     emotional distress in connection with Defendant’s failure to fully explain the contours of the subject
 4
     debt.
 5
        19. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not
 6

 7   limited to expending time addressing and dealing with Defendant’s confusing and misleading

 8   conduct, being deprived the ability to intelligently address the subject debt given Defendant’s

 9   violations of law, and a violation of her state and federally protected interests to be provided clear
10
     and accurate information regarding the debt serving as the basis of Defendant’s collection efforts.
11
                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
12
        20. Plaintiff repeats and realleges paragraphs 1 through 19 as though full set forth herein.
13
        21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
14

15      22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

16   uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
17      23. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
18
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
19
     or due to others.
20
        24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
21

22   due or asserted to be owed or due to another for personal, family, or household purposes. .

23           a. Violations of FDCPA § 1692e

24      25. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
25   deceptive, or misleading representation or means in connection with the collection of any debt.”
26
        26. In addition, this section enumerates specific violations, such as:
27

28
                                                        4
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.5 Page 5 of 7



 1               “The false representation of . . . the character, amount, or legal status of any debt .
                 . . .” 15 U.S.C. § 1692e(2)(A)
 2
                  “The use of any false representation or deceptive means to collect or
 3               attempt to collect any debt or to obtain information concerning a consumer.”
                 15 U.S.C. §1692e(10).
 4

 5       27. Defendant violated §§ 1692e, e(2), and e(10) through its failure to clearly and fairly

 6   communication information about the amount of the subject debt to Plaintiff in its collection letter.

 7   Although Defendant’s letter is seeking a total amount of $4,371.19, its failure to indicate that a
 8
     portion of this total balance was attributable to charges other than principal is in violation of the
 9
     FDCPA. As the circuit courts have stated, “debt collectors must . . . clearly and fairly communicate
10
     information about the amount of the debt to debtors. This includes how the total amount due was
11
     determined if the demand for payment includes add-on expenses . . . .” Fields v. Wilber Law Firm,
12

13   P.C., 383 F.3d 562, 565 (7th Cir. 2004). As such, Defendant’s failure to explain in its collection

14   letter that the amount sought included add-on expenses additional to principal is in violation of the
15   FDCPA.
16
         28. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s
17
     illegal actions.
18
         WHEREFORE, Plaintiff, BIANCA A. CHAPMAN, respectfully requests that this Honorable
19

20   Court enter judgment in her favor as follows:

21       a. Declaring that the practices complained of herein are unlawful and violate the
            aforementioned bodies of law;
22
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
23          §1692k(a)(2)(A);
24
         c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
25          under 15 U.S.C. §1692k(a)(1);

26       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);
27

28
                                                             5
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.6 Page 6 of 7



 1       e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
            and
 2

 3       f. Awarding any other relief as this Honorable Court deems just and appropriate.

 4
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 5
         29. Plaintiff restates and realleges paragraphs 1 through 28 as though fully set forth herein.
 6
         30. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
 7
         31. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 8

 9   and (f).

10       32. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

11              a. Violations of RFDCPA § 1788.10 – 1788.17
12
         33. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
13
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
14
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
15
     remedies in Section 1692k of, Title 15 of the United States Code.”
16

17       34. As outlined above, through its unlawful attempts to collect upon the subject debt,

18   Defendant violated 1788.17; and §1692e. Defendant engaged in a deceptive and misleading
19   campaign to collect from Plaintiff the subject debt by the misleading conduct outlined above.
20
         35. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
21
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
22
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
23

24   Code § 1788.30(b).

25       WHEREFORE, Plaintiff, BIANCA A. CHAPMAN, respectfully requests that this Honorable

26   Court enter judgment in her favor as follows:
27       a. Declare that the practices complained of herein are unlawful and violate the aforementioned
28          statute;
                                                        6
Case 3:21-cv-00006-JLS-KSC Document 1 Filed 01/04/21 PageID.7 Page 7 of 7



 1
      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 2

 3    c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
         1788.30(b);
 4
      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
 5       § 1788.30(c);
 6    e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
 7       and

 8    f. Award any other relief as the Honorable Court deems just and proper.

 9

10    Dated: January 4, 2021                   Respectfully submitted,
11                                             /s/Alejandro E. Figueroa
                                               Alejandro E. Figueroa, Esq.
12                                             California Bar No. 332132
                                               Counsel for Plaintiff
13                                             Sulaiman Law Group, Ltd
                                               2500 S Highland Ave, Suite 200
14                                             Lombard, IL 60148
                                               Telephone: (630) 575-8181 Ext. 120
15                                             alejandrof@sulaimanlaw.com
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
